Citation Nr: 0127553	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension benefits by reason of 
the need for regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
August 1954.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a August 1999 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein entitlement 
to special monthly pension was denied.  

During the pendency of the veteran's appeal, entitlement to 
special monthly pension by reason of being housebound was 
established, effective July 7, 1999, by means of an April 
2000 rating action.  However, special monthly pension by 
reason of the need for regular aid and attendance of another 
person remains denied.  

In April 2001, the Board remanded the case to the RO.  After 
completion of the requested development, the case is returned 
to the Board for further appellate review. 

 
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for special monthly pension by reason 
of the need for regular aid and attendance of another person 
has been developed.

2.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The evidence does not show that the appellant is not 
unable to feed or clothe himself, bedridden, or incapable of 
attending to the needs of nature without assistance.

4.  The appellant's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.



CONCLUSION OF LAW

The criteria for a special monthly pension by reason of the 
appellant being in need of the regular aid and attendance of 
another person are not met.  38 U.S.C.A. §§  1502, 1521 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim for special 
monthly pension.  38 U.S.C.A. §§ 5100-5107 (West Supp. 2001); 
66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
See also, McQueen v. Principi, No. 96-403 (U.S. Vet. App. 
Mar. 13, 2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA examinations and 
outpatient treatment have been associated with the claims 
folder.  The veteran has not alleged the existence of any 
probative VA treatment records that have not been associated 
with the claims folder.  Similarly, he has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.
As VA has secured all medical records that the veteran has 
identified pertinent to these claims, VA's duty to assist the 
claimant in this regard is clearly satisfied.  See 38 U.S.C. 
§ 5103A.  

VA has examined the veteran in conjunction with his claim for 
special monthly pension.  Accordingly, that aspect of the 
"duty to assist" is also satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various developmental 
letters from the RO, as well as a statement of the case that 
has been issued during the appellate process.  See 38 U.S.C. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)). 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

The appellant contends that the RO committed error in denying 
entitlement to special monthly pension benefits.  He argues, 
in essence, that because of his multiple disabilities, he is 
in need of such benefits.

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(2001).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.351(b)(c) (2000).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2001).  

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits at the housebound rate.  
In the present case, entitlement to special monthly pension 
benefits at the housebound rate was established by means of 
an April 2000 rating action.  Accordingly, the question 
before the Board is whether the requirements for special 
monthly pension based on the need for regular aid and 
attendance of another person are met.  

Private medical records from the Mississippi Baptist Medical 
Center show that the veteran was treated for chest pain in 
March 1998.  A cardiac catheterization was performed.  
Pertinent diagnosis was nonocclusive coronary artery disease.  

VA outpatient treatment records from April 1999 show that the 
veteran complained of a two month history of right ear pain 
and swelling.  Right auricle chondritis was diagnosed.  He 
was subsequently admitted to a VA Medical Center (VAMC) for 
incision and drainage of the right ear pinna in May 1999.  On 
examination, he was well-developed and well-nourished.  He 
was no apparent distress.  His lungs were clear to 
auscultation bilaterally and his heart had regular rate and 
rhythm without murmurs, gallops, or rubs.  His extremities 
showed no cyanosis, clubbing, or edema.  In June 1999, he was 
readmitted with complaints of increased pain and swelling of 
the right ear.  He underwent local incision and drainage.  In 
July 1999, he left against medical advice to take care of 
some business.  

In March 2000, the veteran was afforded a VA bones 
examination.  He complained of bilateral shoulder pain with 
limited range of motion.  The examination report indicates 
that the veteran was a retired commercial insulator and 
diesel mechanic.  He also complained of lumbosacral spine 
pain.  He indicated that his low back is not his main trouble 
as his legs and shoulders cramp.  The examination report 
indicates that the veteran had four prior surgeries on his 
back with the most recent being in 1975.  Active range of 
motion of flexion was to 45 degrees and extension to 2 
degrees.  He was able to walk 5 feet with a straight cane; 
however, the examiner noted that contact guard assist was 
unstable.  He was able to walk only 15 feet with a standard 
walker.  

The veteran was also afforded a VA aid and attendance 
examination in March 2000.  The examiner noted that the 
veteran arrived at the examination by himself via bus.  The 
veteran was not hospitalized nor was he blind.  He noted that 
he had been admitted to a local hospital approximately one 
year prior to the examination and was told that he had high 
blood pressure.  A catheterization was ultimately performed.  
He complained of present chest pain located all across the 
central chest area 1-2 times per week.  The pain is 
nonexertional and he usually takes nitroglycerin.  He 
reported occasional dizziness upon standing as well as 
syncope and dyspnea.  He stated that he could walk 
approximately 35-40 feet before experiencing shortness of 
breath.  

Likewise, he complained of fatigue and peripheral swelling.  
He also complained of a chronic cough productive of about 1/2 
cup of clear to yellow sputum associated with chronic 
obstructive pulmonary disease (COPD).  The veteran also 
complained of back pain. While he could walk on a level 
floor, he was unable to walk on gravel due to pain in his 
back and left leg which caused him to trip.  According to the 
examination report, he reported that his "nerves go to 
pieces."

On objective examination, the veteran was noted to be well 
developed and well nourished.  His pulse was 96 and his blood 
pressure ranged from 124/90 to 130/90.  Cardiac examination 
revealed a regular rate without murmur, rubs, or gallops.  
His lungs had a few bibasilar rales and a rare rhonchi with 
no wheezing.  His abdomen was protuberant without appropriate 
organomegaly, masses, or tenderness.  Bowel signs were 
normoactive.  Positive clubbing of the fingers was noted.  
His feet were cold with no peripheral edema.  He had no 
sensation to light touch of his feet and decreased pinprick 
in a stocking type pattern was noted.  On motor examination 
he had generalized weakness throughout.  

The examination report notes that the veteran lived by 
himself in an apartment.  While it took a long time, he was 
able to dress and feed himself.  On occasion a neighbor would 
cook for him, but he mostly ate sandwiches.  He was able to 
shower by himself with the assistance of a shower chair.  He 
attended to his own bowel and bladder needs.  He ambulated in 
his house with a cane, but used a wheelchair when he gets 
outside the house.  He complained of dizziness and blackout 
spells; however, the examination report noted that he did not 
describe passing out on the floor.  The veteran was able to 
transfer himself from his wheelchair to the examination table 
and back from the examination table to his wheelchair.  He 
indicated that once a month a neighbor took him to the 
grocery store and he denied any driving.  The veteran was 
capable of managing his affairs.  The examiner noted that the 
veteran was independent in his activities of daily living.  

The Board must conclude, based on the evidence, that he is 
able to tend to his basic daily needs.  While the appellant 
reported that he needs help from a neighbor to go shopping, 
the Board notes that the recent VA examination showed that he 
was independent in his activities of daily living.  He was 
able to attend to his personal hygiene as well as feed 
himself.  Similarly, the evidence does not show that he was 
bedridden.  Despite difficulty with shortness of breath, he 
was able to ambulate with a cane for short distances and with 
a wheelchair for longer distances.  Likewise, despite 
complaints of dizziness and blackouts, the record does not 
show that the appellant currently resides in a nursing home 
or similar facility requiring constant care.  On the 
contrary, he is able to live by himself.  While the Board 
recognizes that the appellant does in fact experience some 
degree of impairment, it cannot be controverted that the 
contemporaneous clinical records do not demonstrate 
impairment of such degree as to require regular aid and 
attendance, as such impairment is defined in 38 C.F.R. 
§ 3.352(a).  Based on the discussion above, the Board must 
conclude that the preponderance of the evidence is against 
the appellant's claim for special monthly pension based on 
the need for regular aid and attendance.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 
3.352 (2001).



ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person is 
denied.

  
		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 


